DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Cruz on 08/29/2022.
The application has been amended as follows: 

8. 	(Currently Amended) 		A  system comprising:
 at least one computing device having at least one processor; and 
at least one computer readable storage medium having program instructions embodied therewith, the program instructions readable or executable by the at least one processor to cause the system to: 
receive a user request to ship one or more items, the user request being associated with a first user; 
in response to the receiving of the user request,[[_]] provide a prompt that instructs the first user to provide one or more biometric identifiers, the prompt selectively excluding a request for billing information from the first user; and
 subsequent to the providing of the prompt, obtain at least a first biometric identifier of the first user; 
in response to the obtaining of the first biometric identifier of the first user, automatically process the billing information without causing a read of a card via a card reader; 
based at least in part on the automatically processing of the billing information, complete the user request associated with the shipment of the one or more items.


REASONS FOR ALLOWANCE
Claims 8-27 are allowed. 
The following is an examiner’s statement of reasons for allowance: 
none of the cited prior art of record discloses automatically processing the billing information without causing a read of a card via a card reader. Further, none of the cited prior art of record discloses different fingerprints of the first user, wherein each of the different finger prints identifiers correspond to authentication for a particular workflow task that is different from any other workflow task.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASIFA HABIB whose telephone number is (571)270-7032. The examiner can normally be reached 9-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Paik can be reached on 571-272-2404. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ASIFA HABIB/Examiner, Art Unit 2887     

/THIEN M LE/Primary Examiner, Art Unit 2887